17-2875
    Ricketts v. Barr
                                                                                   BIA
                                                                              Wilson, IJ
                                                                           A061 134 923
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of June, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    EMRON FITZROY RICKETTS,
             Petitioner,

                       v.                                        17-2875
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Abdolreza Mazaheri, Sethi &
                                       Mazaheri, LLC, New York, NY.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney General; John S. Hogan,
                                       Assistant Director; Ashley Y.
                               Martin, Trial Attorney; Sarah
                               George, Law Clerk, Office of
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

UPON DUE CONSIDERATION of this petition for review of a Board

of    Immigration    Appeals   (“BIA”)        decision,       it   is   hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED in part and DENIED in part.

      Petitioner Emron Fitzroy Ricketts, a native and citizen

of Jamaica, seeks review of an August 16, 2017 decision of

the   BIA    affirming   a   December        19,    2016    decision    of   an

Immigration     Judge    (“IJ”)        denying      his     application      for

withholding     of   removal   and      relief      under    the   Convention

Against Torture (“CAT”). In re Emron Fitzroy Ricketts, No.

A061-134-923 (B.I.A. Aug. 16, 2017), aff’g No. A 061-134-923

(Immig. Ct. N.Y. City Dec. 19, 2016). We assume the parties’

familiarity with the underlying facts, the procedural history

in this case, and the issues on appeal.

      We have considered the IJ’s decision as supplemented by

the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).      Our jurisdiction      to       review    a     final   order     of

removal of a person, like Ricketts, who is removable for an




                                       2
aggravated felony, is limited to constitutional claims and

questions of law. 8 U.S.C. § 1252(a)(2)(C), (D).

  I.     Withholding of Removal

       To demonstrate eligibility for withholding of removal,

Ricketts must “establish that race, religion, nationality,

membership in a particular social group, or political opinion

was or w[ould] be at least one central reason for” his

persecution.      8 U.S.C.       § 1158(b)(1)(B)(i);        see     also

id. § 1231(b)(3)(A); Matter of C-T-L-, 25 I. & N. Dec. 341,

348 (B.I.A. 2010) (applying “one central reason” standard to

withholding of removal). Ricketts here claims withholding of

removal based on his membership in a particular social group,

which he defines as “police informants.” The agency concluded

that Ricketts did not qualify for withholding of removal for

two reasons. First, the agency held that this social group

was not sufficiently particular or socially distinct. See

Paloka v. Holder, 762 F.3d 191, 196 (2d Cir. 2014)(“[W]hat

matters is whether society as a whole views a group as

socially    distinct,     not    the   persecutor’s    perception.”).

Second,    the   agency   held    that   even   if    the   group   were

sufficiently particular or socially distinct, Ricketts failed

to establish that the Jamaican government would be unwilling

                                   3
or   unable   to    protect    him.   Ricketts     now    challenges      both

conclusions.

     According to Ricketts, the agency incorrectly concluded

that his proposed social group of police informants was not

sufficiently       particular    or     socially   distinct.      But     even

assuming that was error, Ricketts’s petition must still be

denied because he does not raise any colorable constitutional

challenges    or    questions    of     law   concerning    the     agency’s

alternative factual finding that he did not show that the

government would be unwilling or unable to protect him.

Ricketts argues that the IJ erred by holding that his credible

testimony is insufficient to establish that the Jamaican

government could not protect him from persecution. But in

fact, the agency did not hold as a matter of law that credible

testimony     cannot   suffice     on     this   score;    it   held      that

Ricketts’s testimony was unpersuasive because, among other

things, he also testified that he had never reported any

threats to Jamaican law enforcement and that the police were

already targeting one of the men against whom he had worked

as an informant.

     Accordingly,      we     dismiss     Ricketts’s     petition    as     to

withholding of removal, denying as moot his challenge to the

                                      4
agency’s legal conclusion that he had not established a valid

particular social group.

     II. Convention Against Torture

       Our review of the agency’s denial of CAT relief is

limited to constitutional claims and questions of law. See

8 U.S.C. § 1252(a)(2)(C), (D); Ortiz-Franco v. Holder, 782
F.3d 81, 86 (2d Cir. 2015). For jurisdiction to attach, the

constitutional claim or question of law must be colorable.

See Barco-Sandoval v. Gonzales, 516 F.3d 35, 40-41 (2d Cir.

2008). To receive protection under the CAT, an applicant must

“establish that it is more likely than not that he . . . would

be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2). “Torture is defined as any act by

which severe pain or suffering, whether physical or mental,

is    intentionally   inflicted   on   a   person   .   .   .   at   the

instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” Id.

§ 1208.18(a)(1); see also Khouzam v. Ashcroft, 361 F.3d 161,

171 (2d Cir. 2004).

       Ricketts claims that he would be tortured (1) by the

Grant    family   because   he    provided   information        to   law

enforcement about them and (2) by the Jamaican police because

                                  5
he was a criminal deportee. But the IJ did not overlook

relevant    evidence   or   otherwise   commit   legal   error    in

determining that Ricketts had not established a likelihood of

torture by or with the acquiescence of Jamaican officials.

See Mendez v. Holder, 566 F.3d 316, 323 (2d Cir. 2009)

(although the agency may commit an error of law if it “totally

overlook[s]” or “seriously mischaracterize[s]” evidence, it

“does not commit an ‘error of law’ every time an item of

evidence is not explicitly considered or is described with

imperfect    accuracy”).    The   agency    considered   Ricketts’s

testimony and the country conditions evidence in the record

and was not required to parse each piece of evidence. See

Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (the agency

is not required to “expressly parse or refute on the record

each individual argument or piece of evidence offered”); see

also Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17

(2d Cir. 2006) (“[W]e presume that an IJ has taken into

account all of the evidence before him, unless the record

compellingly   suggests     otherwise.”).   Record   evidence    also

supports the IJ’s findings that the Jamaican government would

not turn a blind eye to any harm he may experience given its

investigation of one of his purported persecutors and the

                                  6
lack of objective evidence that the police torture criminal

deportees.

     Ricketts further argues that the IJ applied the incorrect

standard of government acquiescence when he concluded that

Ricketts “bears the burden of showing that the government

will engage in torture if he were to go back to Jamaica.” CAR

at 90. But the IJ applied this standard only in assessing

Ricketts’s claim that the police would torture him for being

a criminal deportee. When reviewing whether the police would

turn a blind eye to any harm from the Grant family, the IJ

applied the correct standard: that a CAT applicant “must show

that he would be subject to torture by or at the instigation

of or with the consent or acquiescence of a public official

or person acting in an official capacity.” Id. at 83.

     Ricketts’s    final   contention      that,   contra   the   IJ’s

determination that he could locate within Jamaica, the Grants

could harm him anywhere in Jamaica is a factual dispute that

we   do   not   have   jurisdiction   to    review.   See    8 U.S.C.

§ 1252(a)(2)(C), (D); Huang v. Holder, 677 F.3d 130, 134 (2d

Cir. 2012) (holding that the likelihood of future events is

a factual determination). Ricketts has therefore failed to

identify questions of law related to his CAT claim, and we

                                 7
have no jurisdiction to further review the agency’s CAT

determination. See 8 U.S.C. § 1252(a)(2)(C), (D).

  III. Conclusion

    For the foregoing reasons, the petition for review is

DISMISSED in part and DENIED in part as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             8